Exhibit FOR IMMEDIATE RELEASE WESTMOORE HOLDINGS ANNOUNCES APPOINMENT OF NEW TRANSFER AGENT ANAHEIM HILLS, CA – July 28, 2008 – Westmoore Holdings, Inc. (OTCBB:WSMO) today announced that as of July 24, 2008, WSMO has appointed Quicksilver Stock Transfer, LLC, a Nevada limited liability company (“Quicksilver”) to serve as WSMO’s transfer agent and registrar. No shareholder action is required as a result of the change. Effective immediately, all shareholder records have been transferred to Quicksilver. WSMO shareholders who have questions regarding their stockholdings should direct Inquiries to Quicksilver at: Quicksilver Stock Transfer, LLC P.O. Box Las Vegas, Nevada 89137. Direct phone: (702) (702) 629-1883 Fax: (702) 562-9791 Web: www.qstransfer.com Or to the company: Westmoore Holdings Tammy Perry, Investor Relations invest@westmooreinc.com WSMO is a diversified holding company controlling and operating a number of businesses including Bear Industrial Holdings, Inc. and HBRG Acquisitions, Inc.WSMO is headquartered in Anaheim Hills, California. Contact: Andrea Hickman Westmoore Investor Relations Tel: 714.998.4425 x124 Email: info@westmooreinc.com ###
